United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2552
                                ___________

Tommy L. Radford,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
F. C. Moka, Sgt., Maximum Security    *
Unit, ADC; C. Givens; C. Sanders,     * [UNPUBLISHED]
CO-I, Maximum Security Unit, ADC; *
G. Harmon, Warden, Maximum            *
Security Unit, ADC; J. Blankenship,   *
Hearing Officer, Arkansas Department *
of Correction;                        *
                                      *
            Appellees,                *
                                      *
T. Compton, Grievance Coordinator,    *
Arkansas Department of Correction;    *
                                      *
            Defendant,                *
                                      *
John Does, Security Officers,         *
Unidentified State Prison Agencies,   *
                                      *
            Appellee.                 *
                                 ___________

                       Submitted: March 7, 2003
                           Filed: March 12, 2003
                                ___________
Before HANSEN, CHIEF JUDGE, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Tommy Radford appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action alleging that three officers wrote
false disciplinaries against him, the warden did not remedy the situation, and a
hearing officer improperly upheld the disciplinaries. Radford also appeals the denial
of his motion to amend his complaint to allege only exhausted claims.

       Upon de novo review, see Cody v. Weber, 256 F.3d 764, 767 (8th Cir. 2001),
we conclude there was some evidence that Radford committed actual rule violations.
See Moore v. Plaster, 266 F.3d 928, 931 (8th Cir. 2001) (retaliation claim may be
defended by showing “some evidence” that inmate actually committed rule violation),
cert. denied, 122 S. Ct. 1797 (2002); Henderson v. Baird, 29 F.3d 464, 465, 469 (8th
Cir. 1994), cert. denied, 515 U.S. 1145 (1995). We also conclude his damages claims
were barred by Heck v. Humphrey, 512 U.S. 477 (1994). See Portley-El v. Brill, 288
F.3d 1063, 1066-67 (8th Cir. 2002). Finally, we find no error in the denial of
Radford’s motion to amend, because his complaint was not dismissed on exhaustion
grounds.

      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.
                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-